If the evidence offered by defendant was improperly rejected by the court, then a new trial to be granted; if properly rejected, judgment for plaintiff.
No principle of law in relation to evidence is better settled than that parol testimony in contradiction of matters of (324) record is inadmissible. The testimony offered by defendant was in contradiction of the records of the county court of Lincoln, confirming the report of the jury and the road laid out by them. Such testimony was properly rejected by the presiding judge.
Motion for new trial overruled.
Judgment for plaintiff.